Title: To Alexander Hamilton from Tench Coxe, 25[–27] December 1794
From: Coxe, Tench
To: Hamilton, Alexander


T: D. R: O: December 25th [–27] 1794
Sir
I have Just received your letter of the 24th instant with the papers from the President of the U: S: and the letter of the Secretary at War contained in the same enclosure.

It is proper for me to remind You that the arrangement which was made for procuring the timber for the Frigates, was the result of our United Judgments founded upon enquiry & consideration, that the appointments of the Superintendent then here, & of the Agents in Georgia were made by you. The principles of the measures taken by me in pursuance thereof, were always adjusted with you, as also the details of all important proceedings upon those principles, And as often as convenient or practicable: the whole course of the business at the Seat of Government, in the other states, & particularly in Georgia. It is also proper for me to observe that my suggestions were very generally coincident with your final views, And that my ultimate opinions accorded, I believe I may say universally with your ultimate opinions in regard to the arrangement for procuring the Timber from the Southern States and to the proceedings adopted to that end.
It may not be improper to state likewise that the Secy. at War from the coincidence of the duties of the Departments in this business, had as he observes a knowledge of the arrangement, and that during your absence I deemed it in every view proper, not only to keep him well informed of the course of the business but to resort to him upon all points or occurrences of delicacy or difficulty. I constantly extended my enquiries & consultations to the commanders of the ships who were at the seat of Government and to the Naval constructor there.
It may be correctly said then, that the arrangements for procuring the Timber for the Frigates from Georgia and the proceedings thereon, have been the result of the combined Judgment of the proper Officers of the Treasury, and of the proper Officers in or connected with the war Department.
In the case of a new, very expensive, and highly important operation of the Government, wherein a suggestion of great evil, very strong indeed in its terms, and indefinite as to its objects must have created an anxiety of some duration, I conceive that it is not inexpedient to give this preliminary view of the conduct of the Departments.
To avoid repetitions, I do my self the honor to refer the President for many details; to my letter to you of the 22d. instant, which is already before him, in the report of the Secy. at War.
The appointment of John T. Morgan to the two services of Superintendent for procuring the Timber & Naval constructor was made by you and the Secy. at War, Upon the knowledge and recommendation of several Gentlemen of Massachusetts.
No 1 is a note concerning the business prior to the execution of the Contract.
No 2 contains the instructions from this Office.
No 3 is the contract with him.
No 4 is a letter introducing Mr. Morgan to certain Officers of the general government in Charleston and Savannah, by two of whom in the usual course of the Ty. business payments of money for the War Departmt. would be made. It was supposed that their commercial & local knowledge would be convenient to Mr Morgan & servicable to the U. States. It will be perceived, that the Agents to contract were not decided upon when No 4 was written. The hope then was, that a person able to contract with advantage, would have been procured here. You will remember that this hope was not fulfilled. In consequence, Messr. Stevens & Holmes; for the Carolina’s & Messr. Habersham & Clay for Georgia were appointed. This was done from the uncertainty whether Mr Morgan would be equal to that part of the business. Mr. Clay who was added for the greater prudence is a judicious & experienced Man and was paymaster to the Southern Army in the late war; Enquiries at the moment were made about him.
The purchase of live Oak was effected at 6d Sterg. ⅌ cubic foot & the sellers were to cart it to a Landing at 11 feet water. Considering the heavy expence & difficulty of hauling such large & weighty⟨objects⟩ the price of timber in general, & the impression which has been made upon the live oak forests on the Sea Isld. & shores in general; there appears no reason to consider that price as meriting the observations in Mr. Butlers representation. It is important & perfectly true, that it has been found impossible to this day, to procure a qualified master builder to go to Georgia upon the same terms as Mr Morgan, or indeed upon any terms: The attempt having been made by the Treasy & War Departs. the Captain and the Philada. constructor, in order that Mr. Morgan might have been transferred to the public yard at Norfolk for the purpose of proceeding with the Frigate to be built there. Hence may be fairly inferred the necessity of having given as great a compensation as that allowed him.
The Axemen & carpenters which were in Georgia when the representation to the President is dated were procured from that part of the U: S: in which the nature of the population & the state of the Ship building warranted an exception that persons of each description of the right sort would be procured with promptness & upon reasonable terms. A further inducement resulted from the opportunity of employing an agent (J. Huntington Esqr.) of correctness & discretion, and zeal for the public Interests & Service. The terms proved to be reasonable. But it has been elledged by Mr Morgan, Captain Barry, & a Mr. Leake that a much smaller proportion of them (from 3 to 6 in 21) were carpenters, than was stated by General Huntington, & that the remainder were very exceptionable as axemen. In consequence of this, & because of the sickness and shortness of the number required by Mr Morgan, nineteen Carpenters with two head men, have been dispatched at his request from Philada. having been procured as you will remember from Philada. by Mr. Francis. Some few have been engaged in Georgia as there is reason to believe.
It is alledged that the axes were bad. These were procured of workmen of the most established repute in Philada. by Mr. Francis who has really had much experience in matters of that nature. I have requested him to procure some from Boston, to satisfy Mr. Morgan.
It does not yet appear that any demurrage has accrued on any vessel by reason of delay on this or any other account. There is an abundance of foreign axes at Savannah some of which no doubt may serve upon an Extremity, and there are Smiths likewise who have been employed by the Agents to make & mend. More axes have been also sent fm. hence.
It is to be observed that the people of Philada. are used to make axes for live Oak as there is a good deal of that species of timber cut by the Philada. coasting traders for that market, & as a very large proportion of the Philada. Ships have been built since the War, and indeed before it, of that kind of Timber. Axes, however, & all steeled implements & tools are only to be relied on after trial; because it is impossible by any other means to ascertain the temper of the metal.
Some complaint was made in Savannah of the quality of the salt provisions which were shipped by N. Fish Esqr. for cash from N. York, that place combining the supplies of N. Jersey, N. York & Connecticut Pork, and of N England & No: River Beef, was in my Judgment proper for the purchase. The season of the year, not long before killing time, was the most unfavorable; good meats are often injured in the summer by a little want of care about the Pickle, by the consumption of the Fat by the Salt, and the consequent hardening of the lean parts. No complaint however has been transmitted from the Camp against the quality of the Provisions, altho’ much of them had been used when the last letter came away. The provisions shipped were considered as adequate to the supply of 100 men for six months. It is therefore a matter of surprize that a letter of the  instant requiring more (without stating any quantity) has been received from Mr. Morgan. The provisions were under the care of Messrs. Habersham & Clay at Savannah, and under the care of Mr. Morgan at the place of cutting the Wood. It would be possible, that a waste of these might constitute some part of the ground of the representation of Mr Butler, but that the provisions were in course to be ⟨given⟩ under the care of Mr. Morgan whom he approves. I made Mr. Morgan responsible by contract for the care of the provisions & fidelity therein. If any improvement can be made in Georgia in point of œconomy, or dispatch which involves œconomy it is to be regretted on that score as well as from the general considerations wh. have occurred in our conferences, that Capt. Barry did not remain there so long as to see accomplished the haling of the Timber to the landing. So far as his mission was to be considered as a measure of the Treasy. his execution of the duty assigned to him may be deemed by the Departmt. imperfect. He informed me on his return that no contracts for the Live Oak were made in consequence of wh. I wrote to messr. Habersham & Clay. These Gentlemen informed me that the execution of the contract had been delayed, because the sellers of the wood objected to the hauling of the Timber; tho’ it was sold under that condition. They urged the unexpected size of it: and finally Messr. Habersham & Clay appear to have changed the condition of haling, without authority from Governmt. to an allowance therefor of two pence Georgia money ⅌ Cubic foot. This sum is considered as inadequate, it was feared the contractors would refuse to sign without the alteration. Capt Barry thinks very unfavorably of Messr. Habersham & Clays conduct and has handed a letter of Mr. Leake one of the Sellers who refused to execute the contract, in wh. that gentleman throws great blame upon the Government for the People sent by Gl. Huntington and for the quality of the axes. He suggests considerations against the continuance of Messr. Habersham & Clay in the Agency on a/count of their distance and offers his own Service in that capacity wh. as a contractor, & with an open question concerning the Hauling, it appeared inexpedient to accept. Mr. Asa Copeland who had been sent from hence before Mr. Leak’s letter was exhibited is expected to be very useful. He has been accustomed to the Coasting trade and to the procuring of ship Timber, and was recommended as a fit assistant to Mr Morgan by the Naval constructor, (Mr. Josa. Humphreys) of Philada. It will be observed that he was engaged by anticipation before any difficulties were represented to have occurred & has been gone about two months.
The true design of the appointment of Messrs. Clay & Habershm. was the better to secure judicious & fair contracts. Mr. Habersham was to pay the necessary monies. He of course was desired to receive, the Vessels People, Stores, Implements &ca. from the Northward, wh. might go to Savannah, & to send them forward, with others procured at Savannah to the place of cutting. These Agents were never expected to be with the wood cutters. Mr. Morgan as a builder & equal to the construction of a Frigate, was in course deemed adequate to the Superintendence of that whole business. Supplies, tools, & Teams, were sent to him with more than 80 People, & authority to hire others. It was convenient to him that Genl. Huntington had sent Leaders with the Division of the axemen & Carpenters, especially as he had been sick. Mr. Copeland was sent, before such an aid was asked. Mr. Rice, a Philada. bred carpenter resident at Savannah, & engaged by the Agents there, has since arrived to his assistance; and Mr Leake represents that he has given great personal attendance himself. Mr. Morgan however has had much ill health.
The extent to which the authority to engage hands in Georgia is used, is, the employment of some black Labourers, supposed from the Letters to be about twenty, & a few Carpenters whose numbers are unknown.
Vessels have been taken up, or ordered at Philada. Portsmouth N: Hr: & Boston. The first was chartered by the Naval agents in Phila. to take Capt Barry, & to transport oxen, & timber wheels, with Hay &c. Those timber wheels were required for Mr Butlers Wood, the rest being deliverable by the contractors. The sending of them was however, induced by suggestions, that Teams were not possessed by the Planters on the ⟨Coast.⟩ Of these oxen 18 in number, fourteen died there. Three yoke were immediately bought by Mr. Habersham. Twenty Oxen more have been Since Sent, with Hay &ca. for which another vessel was taken up by the Treasy. Several other vessels have also been taken up by the Treasy. & one more by the Naval agents of Philadelphia, & several ordered in New England, to secure the transportation before winter of a quantity of the principal Timbers to the six ship-yards. We had no advice either of the place to which the vessels should go, the time when they would be wanted, the draught or construction of wh. they should be, nor the number desired. On advising with the Secy. at War, during your absence it was determined for the reasons stated to run the risk of about  Tons. The freights of the two Vessels taken up by the Naval agents at Philada. were as low as the current freights, those of the Treasy. were considerably lower. Half the applicants refused our terms; yet all the Charters were very expensive. This is accounted for by the fact, that Seamens Wages which used to be, 8, 9, & 10, Dollars, are now 26 to 28 & all other things are excessively advanced.
The desire of forwarding the Armament; the press of the season, the Urgency of the agents, Captains, & constructor the Transportation of necessary supplies & the conveyance of necessary persons, impelled to these charters. The freights elsewhere, were not known. One favorable experiment has been made in Portsmouth, one was ordered at the same time from Boston, The result of that order is not yet communicated. The instructions to charter in New England have been extended; & it has been some time determined to rely upon them as much as possible, if they should prove favorable.
The Revenue Cutter has been employed to transports between Savannah & St Simons, where the wood is cutting at this time; but from her absence when the Carpenters & axe men arrived from New London, the vessel that carried them from thence to Savannah was engaged to take the men to St Simons at a very high freight. Mr Habersham informs that it could not be avoided.
It is understood from Capt. Barry, that there is not perfect harmony between the agents at Savannah & Mr Morgan; and the Agents represent that there is a disposition in Mr Morgan to proceed in cutting at St. Simons. They wished the cutting, also to go on at Ossabaw. Contracts have been made for wood at both places. A letter is just received from which it appears that the Agents understand Mr. Morgan to have been cutting wood at St Simons on Lands, with the owners of which they have no sort of agreement. Mr Morgan’s reply to these statements will be forthwith obtained; but in the mean time, as the vessels have been ordered to St Simons it will be inexpedient at this moment, to break in upon the operations there.
To increase by every possible means the chances of advantage to the US. I gave Mr Morgan a letter to Chrisr. Hillary Esqr. Collecr. at Frederica on St Simons Island, but I have no letter from him, nor do I find him mentioned in any of the letters to this Office. No letter has yet been received from Asa Copeland, whom I instructed to transmit me a weekly letter without fail. Time and opportunity perhaps, have not admitted of his letter reaching me. I requested Mr. Seagrove before his departure, to express in conversation with Mr. Habersham whom he knows The extreme sollicitude of the Government about expedition & œconomy, in the procuring of the timber for the Naval armament, and the necessity of previous or timely information upon all points. He is fully possessed of all the Ideas wh. prevailed here, and I have considerable expectations of the impulse he will give to any movements in Georgia which may require it. In my instructions to Mr: Copeland I suggested to him that he would find Mr Butler & Mr Seagrove there and disposed to give him advice and to assist him thro’ difficulties wh. might occur.
This auxiliary Idea occured to my mind as one which might tend to obviate impediments, which might arise to persons who were strange to all other persons around or near them.
It will be perceived that several things in the execution of the arrangements do not appear to have been as they were to be desired; and the occurrence & consequently the prevention of them has been sometimes anticipated and the correction of others has been effected or commenced. I do not recollect any matter which could have been done by the Treasury upon more favorable terms. Nor do I know any thing at this time wh. can increase the expectation of œconomy & dispatch except the employment of a person in that character proposed for Col. Jos. Cowperthwaite, the determination on wh. I strongly recommend. He might have liberty to return Mr Rice to Savannah & Mr Copeland to Philada. if he should not find the public service really to require them, and he would be a substitute for the agents at Savannah in the greater part of the business.
I am, Sir, &ca
T: Coxe C. R.
The Secy. of the Treasy.
P.S. In addition to papers No 1 to first No 4. there are eight others from second No 4 to 11 which will exhibit the manner in which the business has been done; there are many more of the like degree of particularity, which can be exhibited on requisition.
